Title: From George Washington to Arthur St. Clair, 23 May 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Dear Sir
                            Weathersfield 23d May 1781
                        
                        I have recd your fav’r of the 21st: If it be reduced to a certainty that the enemy are making another
                            embarkation, I shall not think a total evacuation of New York is improbable, except they hold us in a light more
                            contemptable than I can suppose they do, or unless they look for speedy reenforcements, of which from the latest European
                            intelligences, there were no appearances.
                        I shall probably set out from hence on Friday Morning. But you will say nothing of it. I am with great Regard
                            yr &c.

                    